Citation Nr: 9929966	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1948 to March 1952.

In March 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts denied the 
veteran's service connection claim for post- traumatic stress 
disorder (PTSD).  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  The veteran's appeal is now 
before the Board for resolution. 


FINDING OF FACT

There is no medical evidence of a clear diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Korean Conflict 
where he was wounded in battle.  His awards and commendations 
include the Combat Infantry Badge, the Purple Heart, and the 
Korean Service Medal with five star devices.  The veteran's 
combat wounds were a gunshot wound to his right leg and a 
gunshot wound to his right hand.

His service medical records (SMRs) are negative for any 
complaints or treatment regarding any sort of nervous 
disorder.  His separation examination in March 1952 revealed 
no psychiatric abnormalities.  

Post-service medical records indicate that the veteran has 
received detoxification treatment at VA facilities on five 
occasions between 1976 and 1997.  These records do not 
indicate any diagnosis of PTSD.  The veteran underwent a VA 
compensation examination in December 1996.  The examiner 
noted the veteran's military history, and his history of 
heavy drinking with resultant hospitalizations.  The examiner 
noted the veteran's prior diagnoses for alcohol dependence, 
and observed that they were fairly typical.  The examiner 
observed that the veteran's orientation and intellectual 
functioning were intact, and that his insight and judgment 
were good. The examiner diagnosed the veteran with alcohol 
dependence, made no findings of anxiety or nervous disorders, 
and made no diagnosis of PTSD.     

Legal Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-395 (1996).

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  A claim for PTSD 
requires essentially the same elements, except that the in-
service injury or disease is satisfied by lay evidence of an 
in-service-stressor, presumed credible for purposes of the 
well-grounded claim analysis.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  

In this case, the veteran alleges that he has PTSD as a 
result of being wounded in battle during the Korean Conflict.  
He asserts that he has had symptoms of PTSD for many years, 
which accounts for his history as noted above.  However, 
there is no medical evidence to support the veteran's 
assertions.  As noted above, VA in- and outpatient treatments 
refer to treatment for alcohol abuse only, and contain no 
diagnosis of PTSD.  Moreover, following a December 1996 
examination where the veteran reported this history along 
with his current symptoms to a VA physician, the examiner 
diagnosed alcohol dependence, but not PTSD.  The veteran has 
neither presented, nor indicated the existence of, a medical 
diagnosis of PTSD.  Therefore, as there is no medical 
evidence which represents a "clear and unequivocal 
diagnosis" of PTSD for service connection purposes, as 
emphasized in Cohen, the claim for service connection for 
PTSD must be denied as not plausible.  In the absence of 
competent evidence that the veteran actually suffers from the 
disability for which service connection is sought, there can 
be no valid claim.  See Brammer v. Derwinski 3 Vet. App. 223, 
225 (1992).  Hence, it is not necessary for the Board to 
address the veteran's claimed in-service stressful 
experiences, or whether he actually engaged in combat with 
the enemy.  Even if the occurrence of an in-service stressful 
experience were established, the veteran's claim would fail 
because he had not met the first, and most important, 
criterion in establishing a valid claim for PTSD. 

While the Board does not doubt the sincerity of the veteran's 
belief that he has PTSD as a result of his in-service combat 
experiences, he does not have the medical training or 
expertise necessary to render a competent opinion on a 
medical matter, such as the diagnosis of a disability or 
opinion as to the etiology (cause, or source) of such 
disability; hence, his lay assertions in this regard, without 
supporting medical evidence, do not constitute competent 
evidence to well-ground the claim.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
292, 294-5 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Dersinski, 2 Vet. App. 609, 611 (1992).  

For the foregoing reasons, the Board must conclude that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for PTSD is well grounded.  As the duty to 
assist has not been triggered by evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the record to support his claim for service connection for 
PTSD.  See Epps, 126 F.3d at 1468.  Furthermore, the Board is 
aware of no circumstances that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's service connection 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

Inasmuch as the RO essentially denied the claim on the same 
basis as the Board, providing him, in the process, with the 
legal requirement of and elements for establishing a well-
grounded claim (see August 1998 Supplemental Statement of the 
Case), there is no prejudice to the veteran in the Board 
doing likewise.  The Board concludes that the duty to inform 
him of the elements needed to present a well-grounded claim, 
and the reasons why his current claim is inadequate, has been 
met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

In the absence of evidence of a well-grounded claim, the 
claim for service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

